Citation Nr: 0827016	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  02-02 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to mechanical low back pain 
with arthritis.

2.  Entitlement to service connection for degenerative disc 
disease of the thoracic spine.

3.  Entitlement to an effective date prior to February 7, 
2007 for a 40 percent rating for mechanical low back pain 
with arthritis.

4.  Entitlement to an effective date prior to February 7, 
2007 for the award of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
December 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
in Columbia, South Carolina.

The veteran's service connection claims were previously 
remanded by the Board in December 2004, February 2006, and 
May 2006.  The May 2006 decision included the claim of 
entitlement to a total rating based on individual 
unemployability.  By a July 2007 rating decision the RO 
granted the veteran's claim for TDIU.  Accordingly, the issue 
of entitlement to TDIU is no longer in appellate status 
before the Board.  

In May 2004, the veteran had a hearing before a Veterans Law 
Judge who is no longer employed by the Board.  In a March 
2008 letter, the veteran was advised of this matter, and 
asked to indicate whether he desired a hearing before another 
Veterans Law Judge.  This letter informed the veteran that if 
he did not respond within 30 days it would be assumed that he 
did not want another hearing and that the Board would proceed 
with its review of the case.  The veteran did not respond to 
this letter and it is assumed that he does not wish to have 
another hearing.

The effective date issues are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current cervical spine disorder first 
developed more than a year after discharge from service, is 
not related to service, and it is not caused or aggravated by 
a service-connected disability.

2.  The veteran's degenerative disc disease of the thoracic 
spine is the result of an inservice injury.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by the veteran's active service; did not develop 
within a year of discharge from service, and such disability 
is not proximately due to or the result of a service-
connected condition.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  Degenerative disc disease of the thoracic spine was 
incurred as a result of active service.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Due to the favorable outcome of the veteran's claim for 
service connection for degenerative disc disease of the 
thoracic spine, the discussion below of the duties to notify 
and assist only relate to the veteran's claim for service 
connection for a cervical spine disorder, to include as 
secondary to mechanical low back pain.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  Consistent with 38 U.S.C.A. § 5103(a), the 
veteran was provided VCAA notice in August 2002 prior to the 
initial adjudication of his cervical spine claim in the 
December 2002 rating decision.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional development letters were sent in January 
2003 and June 2006.

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  Such notice was provided by way 
of the June 2006 letter.  The veteran's claims were 
readjudicated in a July 2007 Supplemental Statement of the 
Case.  See Mayfield and Pelegrini, both supra.  In any event, 
as the Board concludes below that the preponderance of the 
evidence is against the veteran's cervical spine claim 
therefore any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Accordingly, despite any deficient notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in the processing of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

With respect to the duty to assist, VA has obtained the 
veteran's service treatment records, private medical records,  
Social Security Administration medical records, and VA 
medical records.  The veteran has been provided VA medical 
examinations and the veteran provided testimony before a 
Veterans Law Judge.  The Board also notes that in August 2007 
the veteran returned a Supplemental Statement of the Case 
Notice Response indicating that he had no further information 
to submit.  Accordingly, the record does not indicate that 
there are any additional outstanding pertinent records 
related to the veteran's claims.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  If arthritis is manifested to a degree 
of 10 percent within one year after separation from service, 
the disorder may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b)); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Cervical Spine

As explained below, the Board finds that the veteran's 
current cervical spine disability was not incurred as a 
result of service, was not present within a year of discharge 
from service, and was not caused or aggravated by the 
veteran's service-connected low back disability.

At his May 2004 hearing before a Veterans Law Judge the 
veteran reported that he fell on his back in June 1994.  He 
asserted that this fall resulted in an injury to his entire 
spine including his cervical spine.  The veteran also 
asserted that his cervical spine disability was caused by his 
service-connected mechanical low back pain.   

A June 1994 service treatment record notes that the veteran 
complained of neck pain after a fall.  The service treatment 
records contain no diagnoses of a cervical spine disability 
and other than the June 1994 note regarding neck pain silent 
to any complaints or findings related the veteran's cervical 
spine.  

Post service medical records first reveal complaints of neck 
pain in a May 1998 VA outpatient record.  An October 2000 
private MRI report indicates that the veteran had C4-5 left 
parasagittal disc herniation.  A February 2007 VA examination 
report indicates that the veteran currently has degenerative 
disc disease and spondylosis of the cervical spine.  

While the veteran maintains that his current cervical spine 
disorder developed as a result of an injury during service, 
or is secondary to his service-connected low back disability, 
as a layperson he is not qualified to furnish medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

Since the record does not reveal that the veteran had 
degenerative disc disease (arthritis) of the cervical spine 
within a year of discharge from service, he is not entitled 
to service connection for his cervical spine disability on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

In this case the only medical evidence indicating that there 
may be a relationship between the veteran's current cervical 
spine disability and his service is a January 2003 VA 
outpatient treatment note.  In this note a VA physician 
stated that he believed that the veteran's spinal stenosis 
and neck pain may be related to when the veteran fell during 
service.  However, the Board finds this statement to be 
speculative and to have little probative value.  See Bostain 
v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish a causal relationship).

The Board notes that there are two VA medical opinions 
against the veteran's claim.  In April 2005 a VA physician 
examined the veteran and his claims files and opined that the 
veteran's cervical spine strain was unlikely to be related to 
service and opined that the veteran's cervical spine strain 
was not the result of the veteran's service-connected back 
disorder.  On VA examination in February 2007 the examiner 
noted a June 1994 service treatment record in which the 
veteran reported neck pain after slipping while running down 
the hallway and landing on his back the night before.  X-rays 
at that time were normal and the veteran had no edema, 
erythema, ecchymosis, laceration, abrasions, muscle spasm, or 
rigidity.  The veteran had mild tenderness to pressure in the 
paraspinous.  The veteran reported to the VA physician that 
he was seen at the VA in January 1995 for neck pain, but the 
physician noted that he could not find any records of such.  
It was the VA physician's opinion that the veteran's cervical 
spine disorder was not related to the veteran's service-
connected lumbar spine disability.  He also opined that the 
veteran's current spondylosis and disc disease of the 
cervical spine was not related to the one reference of neck 
pain during service.  

Since there are two VA medical opinions stating that the 
veteran's current cervical spine disorder is unrelated to the 
veteran's service-connected mechanical low back pain with 
arthritis disability, and since there is no medical evidence 
indicating that the veteran's current cervical spine 
disability is caused or aggravated by the veteran's service-
connected mechanical low back pain, the Board finds that the 
preponderance of the evidence is against service connection 
for the veteran's cervical spine disorder as secondary to his 
service-connected low back pain.

The Board further finds that the preponderance of the 
evidence indicates that the veteran's current cervical spine 
disorder is unrelated to the veteran's one report of neck 
pain after a fall during service.  In this case there are two 
medical opinions in which the VA examiners specifically state 
their belief that the veteran's current cervical spine 
disorder is unrelated to the veteran's service.  The Board 
also finds these two opinions more probative than the January 
2003 VA physician statement, in which the examiner only 
speculated that the veteran's cervical spine disability could 
possibly be related to service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that service 
connection for a cervical spine disorder, to include as 
secondary to mechanical low back pain, is not warranted.

IV.  Thoracic Spine

As explained below, the Board finds that service connection 
for degenerative disc disease of the thoracic spine is 
warranted.

At his May 2004 hearing the veteran asserted that he had a 
thoracic spine disorder due to service.  The veteran reported 
that he had problems with his thoracic spine when he first 
got out of the military.  He said that his thoracic spine 
pops and has spasms.

The February 2007 VA examination report reveals that the 
veteran has mild degenerative disc disease of the thoracic 
spine.  While the April 2005 and February 2007 VA examiners 
opined that the veteran's current thoracic spine disorder is 
unrelated to service, the Board finds that these examination 
reports, with respect to the veteran's thoracic spine, are 
not probative and that the evidence is at least in equipoise 
as to whether the veteran's current thoracic spine disorder 
is due to service.  The Board does not find the April 2005 
and February 2007 VA medical opinions to be probative because 
the reports fail to discuss any of the service treatment 
records that show chronic thoracic spine complaints during 
service.   
 
A March 1991 service treatment record reveals that the 
veteran fell and bruised his back.  The veteran complained of 
tenderness over the lower thoracic spinous process.  An 
undated service treatment record notes that the veteran 
reported marked pain in the mid thoracic left paraspinal 
muscle area with extreme tenderness, spasm, and some 
swelling.  The diagnosis was paraspinal muscle spasm and 
contusion.  An April 1993 thoracic spine series notes that 
the veteran reported tender thoracic-lumbar junction and left 
T10-12 since he fell one and a half year's previously.  The 
series was negative.  The Board finds that these service 
treatment records provide some evidence that the veteran 
developed a chronic thoracic spine disorder during service.  

A September 1996 VA medical record indicates that the veteran 
complained of severe pain in the thoracic and lumbar areas 
after his back "popped" while jogging.  The veteran 
reported that he had had the pain since service.  Examination 
revealed tenderness to palpation over T10-12, with mild 
muscle spasm.

As noted above, the Board does not find the April 2005 and 
February 2007 negative VA opinions to be probative as they do 
not indicate that the multiple service treatment records 
revealing thoracic spine complaints were reviewed or 
considered.  The Board finds that the service treatment 
records showing that the veteran had recurrent thoracic pain 
after an injury in service, along with post service medical 
records showing similar symptoms in the same area of the 
thoracic spine less than two years after discharge from 
service, to be more probative as to whether the veteran has 
developed a chronic thoracic spine disability due to service.  
Additionally, the Board finds that the January 2003 VA 
physician's statement about the veteran's current back 
complaints may be related to injury during service to be 
somewhat supportive of the veteran's claim.

Accordingly, the Board finds that the evidence of record is 
at least in equipoise, and that the veteran's degenerative 
disc disease of the thoracic spine was incurred as a result 
of active service.  Gilbert, supra.  Accordingly, service 
connection for degenerative disc disease of the thoracic 
spine is warranted.  


ORDER

Entitlement to service connection for a cervical spine 
disorder, to include as secondary to mechanical low back pain 
with arthritis, is denied.

Service connection for degenerative disc disease of the 
thoracic spine is granted.


REMAND

By rating action dated in July 2007, the RO granted the 
veteran an increased rating of 40 percent for mechanical low 
back pain with arthritis, effective from February 7, 2007.  
The July 2007 rating decision also granted the veteran TDIU, 
effective from February 7, 2007.  In September 2007, the 
veteran disagreed with the July 2007 rating decision with 
respect to the February 7, 2007 effective dates assigned for 
his 40 percent rating and for the award of TDIU.  The veteran 
has not been issued a Statement of the Case with respect to 
these effective date claims.  Since there has been an initial 
RO adjudication of a claim and a Notice of Disagreement as to 
its denial, the claimant is entitled to a Statement of the 
Case, and the current lack of a Statement of the Case with 
respect to the effective date claims is a procedural defect 
requiring remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2007); see also Manlincon v. West, 12 Vet. 
App. 238 (1999).

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:


The RO must provide the veteran a Statement 
of the Case with respect to the claim for 
an effective date prior to February 7, 2007 
for a 40 percent rating for mechanical low 
back pain, and with respect to the claim 
for an effective date prior to February 7, 
2007 for the award of TDIU.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these issues 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claims 
should not be certified to the Board.  If a 
substantive appeal is filed the claims, 
subject to current appellate procedures, 
should be returned to the Board for further 
appellate consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


